DAVID R. OLICK, Cal. Bar No. 72152
Attorney and Counselor at Law
P.O. Box 6122
San Francisco, CA 94118
Tel: 707-750-1005
email: dro@olick.us
Attorney for Plaintiff DAVID R. OLICK

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF CALIFORNIA

                                  SACRAMENTO DIVISION

In re
                                        )       No. 2:15-cv-00410-WBS-DAD
VIVIAN LILY,                            )
                                        )       Bankruptcy Court Nos.
                     Debtor.            )
                                        )
DAVID R. OLICK,                         )       Chapter 7 No. 12-36999-B-7
                                        )
                     Plaintiff,         )       Adversary Proceeding No: 12-02717-B
                                        )
               v.                       )
                                        )       STIPULATION AND ORDER
VIVIAN LILY,                            )       DISMISSING CASE WITHOUT
                                        )       PREJUDICE
                     Defendant.         )


        This case together with the companion state court dissolution

proceeding has been settled. Pursuant to that agreement, this action is hereby

dismissed without prejudice.



DATED: January 9, 2020                      /s/ David R Olick
                                            DAVID R. OLICK


DATED: January 9, 2020                      /s/ William Murray
                                            Attorney for VIVAN LILY

IT SO SO ORDERED.
Dated: January 14, 2020




                                              -2-
